Case 1:21-cr-00277-CCB Document1 Filed 07/23/21 Page 1 of 7 ENTERED
———— ————

wee LOGGED__ RECEIVED
JUL 23 2021
CK US STAND

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

KOG//2021R00409

HEE 7/21/21

UNITED STATES OF AMERICA

v. : CRIMINAL NO. CC 2 \- 21 |

TSE ERNST BANGARIE,
Defendant. : (Conspiracy, 18 U.S.C. § 371;
Unlawful Export of Defense Articles, 22
U.S.C. § 2778(b); Forfeiture, 18 U.S.C.
§ 924(d); § 981(a)(1); 21 U.S.C. § 853; 22
U.S.C. § 401; 28 U.S.C. § 2461(c))

...0000000...
INFORMATION
The United States Attorney for the District of Maryland charges:

COUNT ONE

(Conspiracy)

I, Beginning in or before November, 2017, and continuing until at least July 19,

2019, in the District of Maryland and elsewhere, the defendant
TSE ERNST BANGARIE

did knowingly and willfully combine, conspire, confederate, and agree with others, known and
unknown to the United States Attorney for the District of Maryland, to commit certain offenses

against the United States, that is:
Case 1:21-cr-00277-CCB Document1 Filed 07/23/21 Page 2 of 7

a. to knowingly and willfully export and attempt to export from the United States to
Nigeria ammunition, firearms, and various other items, which were defense articles listed on the
United States Munitions List, without first obtaining the required license or written approval
from the State Department, in violation of 22 U.S.C. § 2778(b) (the Arms Export Control Act

(“AECA”));

b. to knowingly and willfully export and attempt to export ammunition, firearms
and various other items from the United States to Nigeria, in violation of 50 U.S.C. §§ 4801 e¢

seq. (the Export Control Reform Act of 2018 (“ECRA”));

c. to knowingly and willfully export and attempt to export ammunition, firearms
and various other items from the United States, in violation of 50 U.S.C. §§ 1701-1707 (the

International Emergency Powers Act (“IEEPA”));

d. to fraudulently and knowingly export or send from the United States, or attempt to
export or send from the United States, any merchandise, article, or object contrary to any law or

regulation of the United States, in violation of 18 U.S.C. § 554 (smuggling);

e: to knowingly file and cause the filing of false electronic export information, in

violation of 13 U.S.C. § 305;

f. to engage in the business of importing, manufacturing and dealing in firearms
without a license and in the course of such business ship, transport and receive firearms in

interstate and foreign commerce, in violation of 18 U.S.C. §922(a)(1):

f. to deliver to a common carrier for transport in foreign commerce items that
contained firearms and ammunition without providing written notice to the carrier, in violation of

18 U.S.C. §922(e), and
Case 1:21-cr-00277-CCB Document1 Filed 07/23/21 Page 3 of 7

g. to transport and cause to be transported in foreign commerce firearms with

obliterated serial numbers, in violation of 18 U.S.C. §922(k).

Object of the Conspiracy

2. It was the object of the conspiracy that BANGARIE and his co-conspirators would
obtain defense articles, such as firearms and ammunition, and other items with military
applications, such as desert boots and water packs, in the United States, conceal them in overseas
shipping containers in order to secretly export the items to Nigeria without obtaining a license or
disclosing the true contents of the shipments to the overseas carrier or to United States government
authorities, and to evade or violate the regulations, prohibitions, and licensing requirements of the
AECA, ECRA, and IEEPA.

Overt Acts

3; In furtherance of the conspiracy and to affect the objects thereof, at least one of
the co-conspirators committed and caused to be committed, in the District of Maryland and

elsewhere, at least one of the following overt acts:

a. On or about October 12, 2018, BANGARIE discussed security and secrecy
regarding the conspiracy, stating in a private group chat used by the conspirators: “Comrades this
is not the first time video is leaking out of the lab. I’m talking about the sticks I was told was
shared by a comrade named [Person 1]. Question, is there a criteria giving some one green light

to visit the lab.”

b. On or about November 15, 2018, BANGARIE posted a message in a private

group chat used by the conspirators in which he offered to pay half the cost of transporting to
Case 1:21-cr-00277-CCB Document1 Filed 07/23/21 Page 4 of 7

Maryland a shipping container that the conspirators would then use to ship firearms, ammunition

and other military type items overseas.

c. On or about December 22, 2018, BANGARIE urged the members of the
conspiracy to devote more time to loading a shipping container with weapons, ammunition and
other various other military type items, stating in a private group chat used by the conspirators:
“Please can we pick days that we can show up for some work. It is risky having container sit on a

residential lot for many days. It will draw the attention of the authorities which we don’t want.”

d. On or about January 2, 2019, BANGARIE caused the Electronic Export
Information for Container No. GESU456254, which contained false information, to be filed with

the United States government.

18 U.S.C. § 371
Case 1:21-cr-00277-CCB Document1 Filed 07/23/21 Page 5of 7

COUNT TWO
(Arms Export Control Act)
The United States Attorney for the District of Maryland further charges that:
L, The allegations of Count One, Paragraphs 2 and 3, are incorporated herein by
reference.
2. On or about January 17, 2019, in the District of Maryland and elsewhere, the
defendant,
TSE ERNST BANGARIE
did knowingly and willfully export, cause to be exported, and attempt to export from the United
States to Nigeria, certain items, that is: 39 firearms of various makes, models and calibers; 45
magazines of various makes, models and calibers; and at least 39,000 rounds of ammunition of
various makes, models and calibers, which were all defense articles included on the United
States Munitions List, without having first obtained from the Department of State a license or

written authorization for such export.

22 U.S.C. §§ 2778(b)(2) and (c)
22 C.F.R. §§ 121.1, 121.4

22 C.F.R. § 123.1

22 C.F.R.§ 127.1

22 C-F.R. § 127.3
Case 1:21-cr-00277-CCB Document1 Filed 07/23/21 Page 6 of 7

FORFEITURE

The United States Attorney for the District of Maryland further charges that:

[is Upon conviction of the offense set forth in Counts One and Two of this Information,
the defendant,

TSE ERNST BANGARIE

shall forfeit to the United States of America, pursuant to Title 18, United States Code, Section
924(d), Title 18, United States Code, 981(a)(1), Title 22, United States Code, Section 401, Title
21, United States Code, Section 853, and Title 28, United States Code, Section 2461(c), any
property, real or personal, which constitutes or is derived from proceeds traceable to the offense,
or which was involved in such offense or any property traceable to such property. The property to
be forfeited includes, but is not limited to the items set forth on Exhibit 1, which is incorporated

herein by reference.

2. If any of the property described above, as a result of any act or omission of the
defendant:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
Cc: has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
é has been commingled with other property which cannot be divided without
difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title

21, United States Code, Section 853(p), as incorporated by Title 28, United States
Case 1:21-cr-00277-CCB Document1 Filed 07/23/21 Page 7 of 7

Code, Section 2461(c).

18 U.S.C. § 924(d)

18 U.S.C. § 98 1 (a)(1)
21 U.S.C. § 853

22 U.S.C. § 401

28 U.S.C. § 246 | (c)
Rule 32.2, F.R.Crim.P.

stitatlan £ Deng] oF

Jonathan F. Lenzner
Acting United States Attorney

July 21, 2021
Date
